UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2085



RICHARD S. CURRIER,

                                             Plaintiff - Appellant,

          versus


FOOD LION STORE NO. 1202, MYRTLE BEACH, SOUTH
CAROLINA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CA-02-1886-4-12-BH)


Submitted:   December 16, 2002          Decided:    December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard S. Currier, Appellant Pro Se.     Robert E. Lee, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Richard S. Currier seeks to appeal the district court’s orders

remanding his civil action back to state court and denying his

motion to reconsider.       This court may exercise jurisdiction only

over    final   orders,    28   U.S.C.    §   1291   (2000),   and     certain

interlocutory and collateral orders. 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).     The orders Currier seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders.               See 28

U.S.C. § 1447(d) (2000) (noting that remand orders generally are

not reviewable on appeal).       Accordingly, we dismiss the appeal for

lack of jurisdiction.       We also deny Currier’s pending motions to

proceed   in    forma   pauperis,   for   “Notice    and   Modification   and

Correction of Record,” to supplement the record, and for “Notice

and Motion for Joinder Order.”            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     DISMISSED




                                      2